EXHIBIT 99.1NEWS COLUMBIA LABORATORIES REPORTSSECOND QUARTER 2anagement will host Conference Call at 11:00 AM ET Today LIVINGSTON, NJ - August 7, 2008-Columbia Laboratories, Inc. (Nasdaq: CBRX) today reported financial results for the three- and six-month periods ended June 30, 2008. Highlights for, and subsequent to, the quarter include: ● Net revenues for the second quarter of 2008 were $9.3 million, a 27% increase from $7.3 million in the second quarter of 2007;● Net revenues for the first half of 2008 were $18.3 million, a 31% increase from $14 million in the first half of 2007;● Completed patient treatment and follow up in the Phase II clinical study of vaginal lidocaine to prevent and treat dysmenorrhea (a conditiontypified by painful menstruation);● Study centers are screening and enrolling patients in the PREGNANT (PROCHIEVE Extending GestatioN A New Therapy) Study of PROCHIEVE 8% to reduce the risk of preterm birth in women with a short cervix at mid-pregnancy; ●Increased visibility for CRINONE 8% (progesterone gel) via interviews of Dr. David Keefe, professor at the University of South Florida, on the Conceive On-air Network and Dr. George Creasy, Columbia's vice president of clinical research, on CBS radios Health & Well Being Report. "The second quarter 2008 was another strong quarter for Columbia, stated Robert S. Mills, Columbia's president and chief executive officer.It was our sixth consecutive quarter of increased revenues, and we posted the Company's highest-ever quarterly sales figures."Our R&D programs for vaginal lidocaine and the PREGNANT Study remain on schedule. We look forward to reporting Phase II lidocaine study results near the end of August and expect to report results of the PREGNANT Study late in the first half of 2009. Both of these programs address very large markets and, if successful, offer significant potential upside for the Company and our investors."Second Quarter Financial ResultsNet revenues for the second quarter of 2008 were $9.3 million, compared to $7.3 million for the second quarter of 2007, an increase of 27%.Net revenues from progesterone products increased 59% to $6.8 million in the second quarter of 2008 compared with $4.3 million in the second quarter of 2007. The increase reflects increased sales of CRINONE 8% in both the U.S. and foreign markets and PROCHIEVE 4%. Net revenues from our other products were $2.5 million in the second quarter of 2008 as compared with $3.0 million in the second quarter of 2007, due to the timing of RepHresh orders. Columbia Laboratories Reports Second Quarter 2008 Financial Results Page 2 of 5 August 7 , 2008 Gross profit grew 40% from $4.5 million in the second quarter of 2007 to $6.3 million in the second quarter of 2008. Gross profit margin increased from 62% to 68% reflecting a shift in product sales mix from RepHresh toward CRINONE® 8%, a higher-margin product. Total operating expenses were $8.7 million in the second quarter of 2008 compared to $6.3 million in the prior year period. §Selling and distribution expenses were $3.3 million in the second quarter of 2008, an increase from $2.2 million in the second quarter of 2007, primarily reflecting costs in 2008 associated with the expansion of the sales force in the second half of 2007 from 20 to 32 persons, market research to aid the Company in marketing CRINONE® 8% in the U.S., and sponsorships of medical conventions. §General and administrative costs increased to $2.4 million in the second quarter of 2008 from $1.9 million a year ago.The increase was primarily related to increased professional fees and compensation expense. §Research and development costs increased to $1.7 million in the second quarter of 2008 from $1.0 million in the second quarter of 2007.The increase was primarily related to costs of the PREGNANT Study and the continued development of lidocaine for women with dysmenorrhea. §The Company amortized $1.3 million of the acquisition cost for the U.S. license rights to CRINONE 8% in the second quarter of both 2008 and 2007. §Other income and expense for the second quarter of 2008 aggregated to a net expense of $1.9 million versus $1.7 million in the second quarter of 2007. As a result, the Company reported a net loss of $4.3 million, or $0.08 per basic and diluted share, for the second quarter of 2008 as compared to a restated net loss of $3.6 million, or $0.07 per basic and diluted share, for the second quarter of As of June 30, 2008, Columbia had cash and cash equivalents of $10.6 million. This compares to cash and cash equivalents of $13.1 million at March 31, 2008.During the quarter, working capital increased by $1.9 million. Quarterly Conference Call As previously announced, Columbia Laboratories will hold a conference call to discuss financial results of the second quarter ended June 30, 2008, as follows: Date: Thursday, August 7, 2008 Time: 11:00 AM ET Dial-in numbers: 877-397-0272 (U.S. & Canada) or 719-325-4936 Live webcast: www.cbrxir.com, under "Events" The teleconference replay will be available two hours after completion through
